Notice of Allowability
Newly added claims 13-35 were pending and claims 1-12 were cancelled in this continuation reissue application of application 13/918,809 (the parent reissue) of U.S. Patent No. 7,962,549 (hereinafter “the ‘549 patent” issued from application no. 12/839,311 (hereinafter “the ‘311 application”).  Upon entry of amendment filed 7/26/2021 claims 13, 24, and 35 have been further amended and claims 13-35 remain pending. 
Response to Arguments
Applicant has amended independent claims 13, 24, and 35 consistent with the support shown in the specification of the ‘549 patent col. 4: 22-40 and col. 6:31-50, thereby overcoming the 112 1st paragraph rejection.  Accordingly, the rejection of claims 13-35 is hereby withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 13-35 are allowed. The prior art of record fails to disclose, teach, or suggest the combination of limitations recited in independent claims 13, 24, and 35, and particularly the limitation directed to having network interface/lobby server that: communicates directly with the client device over a communication network connection; and receives game performance data from the first client device via the communication network connection that continues while the first client device is connected to the game server; wherein the lobby server and game server do not directly communicate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Cameron Saadat/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/WHC/								/HBP/
Primary Examiner, Art Unit 3992